DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Reply” filed on 8/26/2021 has been considered.  
Claims 1-6, 8-13 and 15 are currently pending and have been examined.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2021 is being considered by the examiner.  Examiner notes that no English translation has been provided for the Non Patent Literature Yamazaki document, and therefore this document has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 




Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007058756 A to Fujisawa in view of U.S. Patent Application No. 2016/0110812 A1 to Mun in further view of U.S. Patent Application No. 2010/0274787 A1 to Lu in further view of U.S. Patent Application No. 2010/0250470 A1 to Takahashi.
	
Regarding Claim 1, Fujisawa discloses a merchant evaluation method, comprising: 
acquiring, by the processor, multi-dimensional evaluation index data of a merchant to be evaluated; (p.2 description, para. 8; financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database. P.3 para. 8; The evaluation axis will be described with reference to FIG. In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”.)
obtaining, by the processor, a health portrait and a health score of the merchant to be evaluated using the merchant evaluation model, wherein the obtaining comprises: for the multi-dimensional evaluation index data, obtaining, by calculation, a health portrait of the merchant to be evaluated, (An evaluation value rank setting unit that sets an evaluation value rank (health portrait), which is a rank of evaluation values,) and obtaining, by calculation, a health score of the merchant to be evaluated, wherein the health portrait is an image graphically presenting a probability value of evaluation index data in each dimension of the multiple dimensions (Fig. 9 shows a health portrait image where each axis represents a particular evaluation index and the dots represent each probability value of the evaluation index for the merchant), and the health score is a comprehensive score based on probability values of the evaluation index data in multiple dimensions; and (average value calculation unit 133 calculates the average value av of the ranks of the evaluation indexes belonging to the evaluation axis for the rank determined by the evaluation value rank setting unit 132 (step S4). . For example, since the rank corresponding to the evaluation index is from r1 to r7, the “scale” is calculated by adding the ranks from r1 to r7 and dividing by the number of evaluation indices belonging to the evaluation axis ... When the ranking is determined, the score setting unit 135 gives a score according to the determined ranking (step S8).)
displaying, on a screen, the health portrait and the health score of the merchant to be evaluated. (p. 4 para. 5; The output unit 18 has a function of outputting various information to the terminal device 3. Of the output unit 18, the screen output function unit 181 generates image information to be output to the terminal device 3 based on the output from the business model type determination unit 15 and the output from the comment setting unit 17. The form download unit 182 transmits the evaluation result to the terminal device 3 as form data; p. 5 para 10; easily grasp the strengths and weaknesses of your company (evaluated company) and other companies (samples). And can be evaluated. … the drawing result output on the screen. In FIG. 8, symbol a is a radar chart displayed according to each evaluation axis. Reference symbol b indicates a corresponding comment acquired from the comment dictionary database 16.)

acquiring, by a processor, a merchant black sample and a merchant white sample, wherein the merchant black sample includes a merchant receiving negative user feedback, and the merchant white sample includes a merchant receiving positive user feedback; establishing, by the processor, a merchant evaluation model for evaluation indexes in multiple dimensions based on the merchant black sample and the merchant white sample, wherein the merchant evaluation model is established based on supervised machine learning; based on standard normal distribution; based on a geometric mean; presenting, including showing, a probability value.  
Mun, on the other hand, teaches based on standard normal distribution; based on a geometric mean. ([0098] probability of success, use the normal distribution with the relevant computed binomial mean and standard deviation as the normal distribution's parameters). [0172] For applications for which historical data are available, it is more appropriate to use either the logarithmic mean and standard deviation, or the geometric mean and standard deviation.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Fujisawa, based on standard normal distribution; based on a geometric mean, as taught by Mun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa, to include the teachings of Mun, in order to assess and quantify risks (Mun, [0002]).
Lu, on the other hand, teaches acquiring, by a processor, a merchant black sample and a merchant white sample, wherein the merchant black sample includes a merchant receiving negative user feedback, and the merchant white sample includes a merchant receiving positive user feedback; ([0054] After each transaction, the buyer is supposed to leave some feedback for the seller including: an overall rating is positive, neutral or negative; (feedback with an overall positive rating is a merchant white sample, feedback with an overall negative rating is a black sample.  The feedback is collected from each customer, therefore both positive and negative feedback will be acquired for any particular merchant)) establishing, by the processor, a merchant evaluation model for evaluation indexes in multiple dimensions based on the merchant black sample and the merchant white sample, wherein the merchant evaluation model is established based on supervised machine learning;. ([0054] feedback includes detailed seller ratings (DSRs), on four given aspects: "item as described," "communication," "shipping time," and "shipping and handling charges" on a scale of five stars; (each aspect is a dimension) and some short comments in free text. [0052] The global predictor 404 learns rating level classifiers using global information of the overall ratings of all comments. The global predictor 404 classifies each phrase by the globally learned rating classifier. [0039] machine learning techniques)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Fujisawa, the features, as taught by Lu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa, to include the teachings of Lu, in order to provide overall ratings from comments (Lu, [0019]).
, including showing, a probability value.  ([0117] the risk calculating unit 150 re-calculates the lifestyle disease probability p or the relative risk p/.pi. of each disease, and calculates the total risk as virtual values. The graph display unit 152 displays in the radar chart the lifestyle disease probability p or the relative risk p/.pi. calculated as the virtual values so that differences between the virtual values and the real values can be recognized; Figs. 10A-B)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Fujisawa, based on standard normal distribution; based on a geometric mean, as taught by Takahashi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa, to include the teachings of Takahashi, in order to provide targeted data for prevention and/or improvement (Takahashi, [0011]).


 
Regarding Claim 2, Fujisawa, Mun, Lu and Takahashi teach the method of claim 1. 
Fujisawa discloses establishing a merchant evaluation model (p. 3 para 18-19; The financial data reading unit 11 reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit (merchant evaluation model) 13 calculates an evaluation score from the financial data. In this 
But does not explicitly teach logistic regression model.
Mun, on the other hand, teaches logistic regression model. ([0074] a binary multivariate logistic analysis is used to model dependent variables to determine the expected probability of success of belonging to a certain group.  For instance, given a set of independent variables (e.g., age, income, education level of credit card or mortgage loan holders), we can model the probability of default using MLE.  A typical regression model is invalid because the errors are heteroskedastic and nonnormal, and the resulting estimated probability estimates will sometimes be above 1 or below 0.  MLE analysis handles these problems using an iterative optimization routine.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Fujisawa, logistic regression model, as taught by Mun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa, to include the teachings of Mun, in order to assess and quantify risks (Mun, [0002]).

Regarding Claim 3, Fujisawa, Mun, Lu and Takahashi teach the method of claim 2. 
wherein obtaining, by calculation, the health portrait of the merchant to be evaluated comprises: inputting the multi-dimensional evaluation index data (P.3 para. 8; The evaluation axis will be described with reference to FIG. In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”.) into the merchant evaluation model; (p. 3 para 18-19; The financial data reading unit 11 reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit (merchant evaluation model) 13 calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.) obtaining, by, the probability value of the evaluation index data in each dimension; (P. 3 para 10; in the above evaluation axis, “scale” is an evaluation item for judging the size of the business scale from the sales scale, profit scale, and asset scale. In general, since the cost per unit of product / service decreases when the business scale is large, it can be estimated that companies with a large business scale have cost competitiveness by increasing sales opportunities. “Profitability” (probability value of evaluation index data) is an evaluation item for judging whether the ratio of profit to the invested management resource is large or small. It can be estimated that a company with high profitability has an advantage in efficient capital investment and thorough cost management.) and synthesizing, into the image (Fig. 9), the probability value of the evaluation index data in each dimension to obtain the health portrait of the merchant to be evaluated, wherein the health portrait of the merchant to be evaluated reflects normal distribution of the merchant to be evaluated in merchant evaluation historical data. (p.2 description, para. 8; financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database. P.3 para. 8; The evaluation axis will be described with reference to FIG. In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”.)) and establishing a merchant evaluation model for the evaluation indexes in the multiple dimensions, wherein the health portrait and the health score of the merchant to be evaluated are obtained using the merchant evaluation model.  (p. 3 para 18-19; The financial data reading unit 11 reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit 13 calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated; P. 3 last paragraph – p. 4 para. 2;  The evaluation value rank setting unit 132 classifies the evaluation values calculated by the evaluation value calculation unit 131 according to an evaluation axis that classifies the evaluation values into a plurality of populations, and the evaluation value ranking that is the rank of the evaluation values for each evaluation value in the population set.  The evaluation value rank average value calculation unit 133 calculates an evaluation value rank average value that is an average value in the population with respect to the evaluation value rank set by the evaluation value rank setting unit 132.)
But does not explicitly teach based on standard normal distribution; calculation based on standard normal distribution.  
based on standard normal distribution; calculation based on standard normal distribution. ([0098] probability of success, use the normal distribution with the relevant computed binomial mean and standard deviation as the normal distribution's parameters [0074] a binary multivariate logistic analysis is used to model dependent variables to determine the expected probability of success of belonging to a certain group.  For instance, given a set of independent variables (e.g., age, income, education level of credit card or mortgage loan holders), we can model the probability of default using MLE.  A typical regression model is invalid because the errors are heteroskedastic and nonnormal, and the resulting estimated probability estimates will sometimes be above 1 or below 0.  MLE analysis handles these problems using an iterative optimization routine.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Fujisawa, based on standard normal distribution; calculation based on standard normal distribution, as taught by Mun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa, to include the teachings of Mun, in order to assess and quantify risks (Mun, [0002]).
Regarding Claim 4, Fujisawa, Mun, Lu and Takahashi teach the method of claim 3. 
Fujisawa discloses wherein obtaining, the health score of the merchant to be evaluated comprises: calculating a mean of the probability values of the evaluation index data in the multiple dimensions for the merchant to be evaluated.  (p. 3 para 18-19; The financial data reading unit 11 reads the financial data from the financial information database 10 and outputs it 
But does not explicitly teach by calculation based on a geometric mean; geometric mean.  
Mun, on the other hand, teaches by calculation based on a geometric mean; geometric mean. ([0172] For applications for which historical data are available, it is more appropriate to use either the logarithmic mean and standard deviation, or the geometric mean and standard deviation.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Fujisawa, by calculation based on a geometric mean; geometric mean, as taught by Mun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa, to include the teachings of Mun, in order to assess and quantify risks (Mun, [0002]).

Regarding Claim 5, Fujisawa, Mun, Lu and Takahashi teach the method of claim 1. 
wherein the multi-dimensional evaluation index data comprises any combination of merchant background identity evaluation index data, merchant operation history evaluation index data, merchant operation capability evaluation index data, merchant business relationship evaluation index data, and merchant operation characteristics evaluation index data.  (p. 3 para 9, 11-16; The evaluation axis will be described with reference to FIG. In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”. The evaluation axis includes a plurality of evaluation indexes. For example, the evaluation axis “scale” includes “sales”, “gross profit”, etc. as evaluation indicators, and the evaluation axis “profitability” includes “total operating income ratio”, “total assets” as evaluation indicators. Asset management profit ratio” and so on. “scale” is an evaluation item for judging the size of the business scale from the sales scale, profit scale, and asset scale. In general, since the cost per unit of product / service decreases when the business scale is large, it can be estimated that companies with a large business scale have cost competitiveness by increasing sales opportunities. “Profitability” is an evaluation item for judging whether the ratio of profit to the invested management resource is large or small. It can be estimated that a company with high profitability has an advantage in efficient capital investment and thorough cost management. “Growth potential” is an evaluation item for judging whether there is a new business or a growth business.  (capability evaluation index data) “Liquidity” is an evaluation item for judging the ease of cashing management resources. Companies with excellent liquidity have less debt and more cash, so they can quickly expand and reorganize their businesses. (merchant business relationship evaluation index data) In addition, it is possible to grasp these two points as strengths, such as cost competition based on advantageous transaction conditions. “Productivity” is an evaluation item for judging the sales 
But does not explicitly teach by calculation based on a geometric mean; geometric mean.  
Mun, on the other hand, teaches by calculation based on a geometric mean; geometric mean. ([0172] For applications for which historical data are available, it is more appropriate to use either the logarithmic mean and standard deviation, or the geometric mean and standard deviation.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Fujisawa, by calculation based on a geometric mean; geometric mean, as taught by Mun, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa, to include the teachings of Mun, in order to assess and quantify risks (Mun, [0002]).

Regarding Claim 6, Fujisawa, Mun, Lu and Takahashi teach the method of claim 5. 
Fujisawa discloses obtaining the evaluation index data in each dimension from original evaluation index description information, wherein the original evaluation index description information is inputted into a preset index model for an index to obtain evaluation index data used for describing a score of the index.  (p.2 description, para. 8; financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database. P.3 para. 8; The evaluation axis will be described with reference to FIG. In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”.)

Claim 8 recites a system comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 9 recites a system comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 10 recites a system comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 11 recites a system comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 12 recites a system comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 13 recites a system comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 15 recites a non-transitory computer-readable storage medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.

Response to Arguments
Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are not persuasive. 
Applicant argues that none of the cited references, or any combination thereof teaches or suggests “graphically presenting, including showing, a probability value of evaluation index data in each dimension of the multiple dimensions, and the health score is a comprehensive score based on probability values of the evaluation index data in the multiple dimensions.” 
Examiner disagrees.  Fujisawa teaches that an evaluation value is calculated in the evaluation index, a score on the evaluation axis is set and a drawing is performed according to the set score. (p.3 paragraph 1.)  Further the score setting unit sets a score on the evaluation axis as an evaluation score based on the rank set by the in-population rank setting unit (p.4 paragraph 2). 
 FIG. 8 shows an example of the drawing result output on the screen. In FIG. 8, symbol a is a radar chart displayed according to each evaluation axis. Reference symbol b indicates a corresponding comment acquired from the comment dictionary database 16. Symbol c is a diagnostic menu, and clicking on any button outputs a result corresponding to the clicked menu button. For example, when the “display evaluation index” button is clicked, evaluation index data is also displayed. An example of the screen at this time is shown in FIG [9]." (p. 5 paragraph 3)
This indicates that the display of fig. 9 graphically depicts each of the six evaluation indices.  The radar chart maps values (in this case calculated scores) along the six axis, and connects each score to create a hexagonal shape.  Therefore, each point of the hexagonal shape in 

Applicant further argues that The interpretation of the points of the hexagonal shape as probability values of each evaluation index is not correct and that “the “score” of Fujisawa is based on the ranking of the evaluation index, which is not a “probability value” as required by claim 1.”  
Examiner disagrees.  The claimed “probability value” of evaluation index data has not been defined in the claims and is only referred to as being presented/shown, and referred to again as having some impact on the health score in claim 1.  The broadest reasonable interpretation is being applied.  There is no description in the claims of how the probability value is determined and therefore is only a value that is being presented/shown and having some relationship to the health score.  While the value is named “probability value,” there is no indication of what the value represents or how it is obtained or calculated, and therefore the broadest reasonable interpretation includes examiner’s interpretation as a presented/shown value at the endpoints of the hexagonal shape of Fujisawa. 
Applicant further argues that Fujisawa does not teach of suggest “the health score is a comprehensive score based on probability values of the evaluation index data in the multiple dimensions.”
Examiner disagrees.  The ranking of evaluation indexes and calculating of average value of the ranks can be considered a comprehensive health score based on probability values of the evaluation index data.  There is no definition in the claims of how the comprehensive score is actually calculated or the formula for calculating based on the probability values, therefore any 

Applicant further argues that Takahashi does not teach or suggest “graphically presenting, including showing, a probability value of evaluation index data in each dimension of the multiple dimensions, and the health score is a comprehensive score based on probability values of the evaluation index data in the multiple dimensions.”
However, Takahashi is only relied upon to teach that presenting includes showing a probability value.  Takahashi teaches a display unit displaying a radar chart which includes specifically a probability value on the chart.  While Fujisawa teaches the claims as a whole, Examiner has provided additional support for the concept of showing a probability value on the radar chart, because it would be obvious to combine these concepts and references in order to provide targeted data.

Applicant further argues that Takahashi does not qualify as prior art for an obviousness determination because it is not analogous to the invention claimed in the present application. 
Examiner disagrees.  In response to applicant's argument that Takahashi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case:
includes showing a probability value.  Takahashi teaches a display unit displaying a radar chart which includes specifically a probability value on the chart.  While Fujisawa teaches the claims as a whole, for example displaying a radar chart providing information to a user, Examiner has provided additional support for the concept of showing a probability value on the radar chart, because it would be obvious to combine these concepts and references in order to provide targeted data.  The Takahashi reference is reasonably pertinent to the problem of showing probability values in a graphically presented image.

Applicant further argues that there would have been no reason for one of ordinary skill in the art to modify the references to achieve the claimed combinations.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Fujisawa teaches the claims as a whole, for example displaying a radar chart providing information to a user.
Examiner turns to Takahashi to teach that presenting includes showing a probability value.  Takahashi teaches a display unit displaying a radar chart which includes specifically a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625